DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 10-11, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama (CN 108624218).
Regarding claim 1, Okuyama teaches a package structure, comprising:
a solder feature (see Fig. 1, solder 160);
a first redistribution layer structure (Fig. 1, RDL 130/140) on the solder feature, the first redistribution layer structure comprising one or more dielectric layers (dielectric layers 130) filled with a heat conductive dielectric material (see Abstract, part C thermally conductive filler); and
a die (die 110) mounted on and electrically coupled to the first redistribution layer structure (see Fig. 1).

Regarding claim 3, Okuyama teaches the package structure of claim 1, wherein the first redistribution layer structure comprises one or more dielectric layers filled with aluminum nitride, boron nitride, or a combination thereof (see Translation page 9).

Regarding claim 10, Okuyama teaches the package structure according to claim 1, wherein the heat conductive dielectric material has a thermal conductivity substantially greater than or equal to 2 Wm -1K-1. (see Okuyama page 9).

Regarding claim 11, Okuyama teaches a semiconductor device, comprising:
one or more electrical connectors (Fig. 1, connectors 160);
a stack of one or more dies (stack of one die 110); and
one or more redistribution layer structures (130/140) electrically coupling the one or more dies with the one or more electrical connectors (see Fig. 1), at least one of the one or more redistribution layer structures comprising a thermally conductive horizontal layer (130/140, see translation page 9 and Abstract) adjacent to the one or more electrical connectors (see Fig .1).

Regarding claim 13, Okuyama teaches the semiconductor device of claim 12, wherein the thermally conductive horizontal layer further comprises a dielectric layer filled with heat conductive dielectric material (dielectric layer 130, and see Okuyama translation page 9).

Regarding claim 14, Okuyama teaches the semiconductor device of claim 13, wherein the heat conductive dielectric material comprises aluminum nitride, boron nitride, or a combination thereof (Okuyama translation page 9).

Regarding claim 15, Okuyama teaches the semiconductor device of claim 11, wherein the one or more redistribution layer structures comprise a back-side redistribution layer structure or a front-side redistribution layer structure (see Fig. 1, front side RDL).

Regarding claim 16, Okuyama teaches a method, comprising:
attaching a first die (Fig. 1, first die 110) in a package;
applying a first molding material (molding material 120) to surround the first die;
forming one or more first electrically conductive layers (layer 140) underlying the first molding material and electrically connected to the first die (Fig. 1); and
forming one or more first dielectric layers (130) comprising aluminum nitride, boron nitride, or a combination thereof (see translation page 9), any of the one or more first dielectric layers being disposed on a corresponding first electrically conductive layer (see Fig. 1).

Regarding claim 19, Okuyama teaches the method of claim 16, wherein forming the one or more first dielectric layers comprises:
forming at least one of the one or more first dielectric layers filled with heat conductive dielectric material having a thermal conductivity substantially greater than or equal to 2 Wm -1K-1 (see Natsume translation page 9).

Regarding claim 20, Okuyama teaches the method of claim 16, further comprising:
forming one or more electrical connectors (Fig. 1, connectors 160) electrically connected to the one or more first electrically conductive layers (Fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-9, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Natsume et al. (WO 2021181468).
Regarding claim 2, Okuyama teaches the package structure of claim 1, but does not teach wherein the first redistribution layer structure comprises one or more electrically conductive layers, at least one of the one or more electrically conductive layers having a thickness substantially greater than 4 micrometers.
Okuyama does not specifically teach the thickness of the conductive layers.  However, Natsume teaches that the conductive lines in a similar package can be greater than 4 micrometers (see Natsume translation page 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the conductive lines could have had the thickness taught by Natsume because Okuyama is not limiting in any way and the specific thickness is not critical, being determined depending on a variety of factors such as conductive material, chip and package size, chips and package connection pitch, etc.  See MPEP 2144.05(II)(A).

Regarding claim 4, Okuyama teaches the package structure according to claim 1, wherein the first redistribution layer structure comprises a top metal layer (layer 140) adjacent to the solder feature (see Fig. 1).
Okuyama does not teach an intermediate metal layer electrically coupled to the top metal layer, a thickness of the top metal layer being substantially greater than a thickness of the intermediate metal layer.
However, Natsume teaches a RDL structure can have a thicker top metal layer (see Natsume Fig. 1, top layer 24) than an intermediate layer (Natsume Fig. 1, 14).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the RDL of Okuyama could have also had this structure because Natsume teaches that this allows for a lower temperature of the package, which is a primary concern of Okuyama.

Regarding claim 6, Okuyama in view of Natsume teaches the package structure of claim 4, wherein the top metal layer comprises aluminum, copper, or a combination thereof (see Natsume page 2).

Regarding claim 7, Okuyama in view of Natsume teaches the package structure according to claim 4, wherein a thickness of the top metal layer is substantially greater than or equal to 6 micrometers (see Natsume page 2).

Regarding claim 8, Okuyama teaches the package structure according to claim 1, but does not specifically teach further comprising a second redistribution layer structure electrically coupled to the die and the first redistribution layer structure.
Okuyama does not specifically teach a second redistribution layer.  However, Natsume teaches an RDL with two layers (see Natsume Fig. 1, first layer 10/14 and second layer 20/24).  It would have been obvious to a person of skill in the art at the time of the effective filing date that more than one layer could have been formed because this is a common method of forming additional or more complex connections between chips and external components.

Regarding claim 9, Okuyama in view of Natsume teaches the package structure according to claim 8, wherein the second redistribution layer structure comprises one or more dielectric layers filled with the heat conductive dielectric material.  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the dielectric layer of Okuyama would have been duplicated in the second layer because Natsume teaches that the first and second dielectric layers are formed of the same material (Natsume page 1-2), and it would have been mere duplication of the first dielectric to the second.  See MPEP 2144.04(VI)(B).

Regarding claim 12, Okuyama teaches the semiconductor device of claim 11, wherein the thermally conductive horizontal layer comprises a first redistribution line (140).
Okuyama does not specifically teach the thickness of the conductive layers.  However, Natsume teaches that the conductive lines in a similar package can be greater than 4 micrometers (see Natsume translation page 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the conductive lines could have had the thickness taught by Natsume because Okuyama is not limiting in any way and the specific thickness is not critical, being determined depending on a variety of factors such as conductive material, chip and package size, chips and package connection pitch, etc.  See MPEP 2144.05(II)(A).

Regarding claim 17, Okuyama teaches the method of claim 16, but does not specifically teach further comprising:
forming one or more second electrically conductive layers over the first molding material and electrically connected to the first die; and
forming one or more second dielectric layers, any of the one or more second dielectric layers being disposed on a corresponding second electrically conductive layer.
Okuyama does not specifically teach a second redistribution layer.  However, Natsume teaches an RDL with two layers (see Natsume Fig. 1, first layer 10/14 and second layer 20/24).  It would have been obvious to a person of skill in the art at the time of the effective filing date that more than one layer could have been formed because this is a common method of forming additional or more complex connections between chips and external components.

Regarding claim 18, Okuyama teaches the method of claim 16, but does not teach wherein forming the one or more first electrically conductive layers comprises:
forming at least one of the one or more first electrically conductive layers with a thickness substantially greater than 4 micrometers.
Okuyama does not specifically teach the thickness of the conductive layers.  However, Natsume teaches that the conductive lines in a similar package can be greater than 4 micrometers (see Natsume translation page 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the conductive lines could have had the thickness taught by Natsume because Okuyama is not limiting in any way and the specific thickness is not critical, being determined depending on a variety of factors such as conductive material, chip and package size, chips and package connection pitch, etc.  See MPEP 2144.05(II)(A).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Natsume, further in view of Yu et al. (U.S. Publication No. 2015/0206799)
Regarding claim 5, Okuyama in view of Natsume teaches the package structure of claim 4, but does not teach wherein the first redistribution layer structure further comprises an inner metal layer electrically coupled to the intermediate metal layer and adjacent to the die, the thickness of the intermediate metal layer being substantially greater than a thickness of the inner metal layer.
However, Yu teaches another RDL in which the metal layers increase in thickness from inner to outer (see Yu Fig. 2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that Okuyama in view of Natsume could have had a further third metal layer following in the increasing thickness trend, as taught by Yu, because Yu teaches that this reduces stress and the chances of delamination of the RDL from the underlying chip (see Yu paragraphs [0028]-[0029]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816